PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 	16/849,170
Filing Date: 			15 Apr 2020
Appellant(s): 			Amazon Technologies, Inc.



__________________
Marlena F. Burt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 MAY 2022.

(1)	Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 17 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  The Double Patenting Rejection of claims 1-20 over claims of US Patent No. 10,540,693 is no longer valid since the Appellant filed a Terminal Disclaimer for US Patent Application 16/849,170 over US Patent No. 10,540,693.  


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections – Double Patenting - Claims 1-20 are provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claims of co-pending Application No. 16/747,320.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.

Claim Rejections - 35 USC §103 – Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. (US Patent Application Publication No. 2012/0136706 A1 – Hereinafter Chang-706) and further in view of Robinson et al. (US Patent Application Publication No. 2006/0080173 A1 – Hereinafter Robinson).

Claim Rejection - 35 USC §103 – Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang-706 and further in view of Robinson and further in view of Chang et al. (US Patent Application Publication No. 20120136707 A1 – Hereinafter Chang-707).

NEW GROUNDS OF REJECTION

None

(2)	Response to Arguments

Provisional Double Patenting Rejection of claims 1-20.

On pages 10-11 of the Final Office Action The examiner also provisionally rejected claims 1-20 for obviousness-type double patenting as being unpatentable over claims of co-pending Application No. 16/747,320. 

Appellant did not argue this rejection so the Examiner asserts the Appellant is acquiescing to this rejection.  

Rejection of claims 1-9 under 35 U.S.C. § 103.

The Appellant argues the claims are not taught by the prior art of record by; 
“First, paragraph [0041] of Robinson does not teach data determining coupon ... positions on the screen,’ as alleged. To the contrary, Robinson merely mentions ‘data files to define component positions on the screen,’ not specifically that a coupon position on the screen is defined by the data files. For example, the ‘component positions’ may refer to the ‘10 to 12 category buttons on the screen.’ (Robinson, [0040]). The ‘data files’ referenced by Robinson are not described as ‘background data which develops the coupon,’ as alleged, nor does Robinson support the assertion that ‘the position of the coupon is based upon the state ‘associated’ with the coupon and/or the account.’ In fact, by refering to ‘data files’ (emphasis on the plural) ‘to define component positions on the screen, general screen layouts, coupon data, and display sequences,’ Robinson suggests that the component positions on the screen are actually defined in a different data file than a data file that defines the coupon data. Moreover, the Office Action has not shown that a position of a coupon in Robinson is based on ‘a state associated with the digital coupon or a state associated with the user account,’ as recited in claim 1 among other elements in combination.”

The Examiner respectfully disagrees.  
First, Appellant’s specification details the position may be predetermined (paragraph 0051) and the claims cite in lines 12-13 “… advertisement at a position based at least in part on a state associated with the digital coupon or a state associated with the user account;”.  The broad use of the term “based at least in part” and for either the state “associated” with the coupon or user, means by the Broadest Reasonable Interpretation (BRI) the displaying of a coupon within the display area or not displaying a coupon fits a position.  If the coupon is displayed it is in a position within a screen and if a coupon is NOT displayed it is not in a position meeting the BRI of the limitations of the claims.  The cited prior art teach displaying or not displaying coupons hence they meet the BRI of the claims.  See Chang 706 that teaches presentation and displaying certain coupons (which is a position in the display) based upon a user’s account in at least paragraph 0030 and as discussed previously Robinson in at least paragraph 0041 discusses specific positioning based upon user and coupon data.  

Appellant’s arguments were not persuasive, so the rejection of 1-9 are rejected under 35 U.S.C. § 103.

Rejection of claims 10-17 under 35 U.S.C. § 103.

The Appellant argues the claims are not taught by the prior art of record by; 
“First, paragraph [0041] of Robinson does not teach data determining coupon ... positions on the screen,’ as alleged. To the contrary, Robinson merely mentions ‘data files to define component positions on the screen,’ not specifically that a coupon position on the screen is defined by the data files. For example, the ‘component positions’ may refer to the ‘10 to 12 category buttons on the screen.’ (Robinson, [0040]). The ‘data files’ referenced by Robinson are not described as ‘background data which develops the coupon,’ as alleged, nor does Robinson support the assertion that ‘the position of the coupon is based upon the state ‘associated’ with the coupon and/or the account.’ In fact, by refering to ‘data files’ (emphasis on the plural) ‘to define component positions on the screen, general screen layouts, coupon data, and display sequences,’ Robinson suggests that the component positions on the screen are actually defined in a different data file than a data file that defines the coupon data. Moreover, the Office Action has not shown that a position of a coupon in Robinson is based on ‘a state associated with the digital coupon or a state associated with the user account,’ as recited in claim 10 among other elements in combination.”

The Examiner respectfully disagrees.  
First, Appellant’s specification details the position may be predetermined (paragraph 0051) and the claims cite in lines 12-13 “… advertisement at a position based at least in part on a state associated with the digital coupon or a state associated with the user account;”.  The broad use of the term “based at least in part” and for either the state “associated” with the coupon or user, means by the Broadest Reasonable Interpretation (BRI) the displaying of a coupon within the display area or not displaying a coupon fits a position.  If the coupon is displayed it is in a position within a screen and if a coupon is NOT displayed it is not in a position meeting the BRI of the limitations of the claims.  The cited prior art teach displaying or not displaying coupons hence they meet the BRI of the claims.  See Chang 706 that teaches presentation and displaying certain coupons (which is a position in the display) based upon a user’s account in at least paragraph 0030 and as discussed previously Robinson in at least paragraph 0041 discusses specific positioning based upon user and coupon data.  

Appellant’s arguments were not persuasive, so the rejection of 10-17 are rejected under 35 U.S.C. § 103.

Rejection of claims 18-20 under 35 U.S.C. § 103.

The Appellant argues the claims are not taught by the prior art of record by; 
“First, paragraph [0041] of Robinson does not teach data determining coupon ... positions on the screen,’ as alleged. To the contrary, Robinson merely mentions ‘data files to define component positions on the screen,’ not specifically that a coupon position on the screen is defined by the data files. For example, the ‘component positions’ may refer to the ‘10 to 12 category buttons on the screen.’ (Robinson, [0040]). The ‘data files’ referenced by Robinson are not described as ‘background data which develops the coupon,’ as alleged, nor does Robinson support the assertion that ‘the position of the coupon is based upon the state ‘associated’ with the coupon and/or the account.’ In fact, by refering to ‘data files’ (emphasis on the plural) ‘to define component positions on the screen, general screen layouts, coupon data, and display sequences,’ Robinson suggests that the component positions on the screen are actually defined in a different data file than a data file that defines the coupon data. Moreover, the Office Action has not shown that a position of a coupon in Robinson is based on ‘a state associated with the digital coupon or a state associated with the user account,’ as recited in claim 18 among other elements in combination.”

The Examiner respectfully disagrees.  
First, Appellant’s specification details the position may be predetermined (paragraph 0051) and the claims cite in lines 12-13 “… advertisement at a position based at least in part on a state associated with the digital coupon or a state associated with the user account;”.  The broad use of the term “based at least in part” and for either the state “associated” with the coupon or user, means by the Broadest Reasonable Interpretation (BRI) the displaying of a coupon within the display area or not displaying a coupon fits a position.  If the coupon is displayed it is in a position within a screen and if a coupon is NOT displayed it is not in a position meeting the BRI of the limitations of the claims.  The cited prior art teach displaying or not displaying coupons hence they meet the BRI of the claims.  See Chang 706 that teaches presentation and displaying certain coupons (which is a position in the display) based upon a user’s account in at least paragraph 0030 and as discussed previously Robinson in at least paragraph 0041 discusses specific positioning based upon user and coupon data.  

Appellant’s arguments were not persuasive, so the rejection of 18-20 are rejected under 35 U.S.C. § 103.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        

Conferees:


/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681        

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.